MEMORANDUM OF DECISION.
David and Roberta Manter appeal from a judgment of the Superior Court (Kennebec County, Brennan, J.) dismissing their complaint on the Town of Fayette’s motion. Contrary to the Manters’ assertion, their complaint is controlled by our decision in Town of Fayette v. Manter, 528 A.2d 887 (Me.1987). In that decision, we held that the 1945 discontinuance of a way by. the Kennebec County Commissioners established the status of the road and could not be challenged after the expiration of the time for appeal. Because we affirm the Superior Court’s dismissal, we do not reach the issues presented by the Town’s cross-appeal.
The entry is:
Judgment affirmed.
All concurring.